DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-8, 10-12 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Buell et al (US 3,444,779).

With regard to claim 1 ,Buell et al (US 3,444,779)  disclose(Fig. 1-3, 5)  a cable routing apparatus for use with a charging cable, said cable routing apparatus comprising:
a mounting plate configured to be fixedly attached to a ceiling in a substantially horizontal configuration, the mounting plate having a through hole formed centrally therein;
a pulley support member for pivotal attachment to the mounting plate, the pulley support member comprising a pulley support plate (42) , and at least one pulley support arm (20, 20) for attaching to a first side portion of the pulley support plate, the at least one pulley support arm having an end portion with an opening formed therein to receive an end of a pulley axle; and
a pulley wheel (22) having (Fig. 3)  an arcuate groove extending therearound to receive a portion of the cable (40) therein, and a pulley axle extending through a central hub of the pulley wheel.

    PNG
    media_image1.png
    482
    841
    media_image1.png
    Greyscale

With regard to claim 2 ,Buell et al a hollow housing member (24) or (Fig. 2; 62, 62)) for covering the pulley bracket assembly.
With regard to claim 3,Buell et al disclose (Fig. 2)the housing member (62, 62)  comprises first and second shells each having an L-shaped flange on a lower end thereof, the flanges cooperating to define a groove for receiving an accessory member (Fig. 6, 66).

With regard to claim 5 ,Buell et al the housing member comprises first and second housing shells (62, 62)  having first and second pulley support arms(20,20)  integrally formed therein to provide said at least one pulley support arm.
With regard to claim 6 ,Buell et al disclose (please see cl. 1 above) cable routing apparatus for use with a charging cable, said cable routing apparatus comprising:
a mounting plate configured to be fixedly attached to a ceiling in a substantially horizontal configuration, the mounting plate having a through hole formed centrally therein;
a pulley support member for attachment to the mounting plate, the pulley support member comprising a pulley support plate, a first pulley support arm for attaching to a first side portion of the pulley support plate, and a second pulley support arm for attaching to a second side portion of the pulley support plate, each of the pulley support arms having an end portion with an opening formed therein to receive an end of a pulley axle; and
a pulley wheel having an arcuate groove extending therearound to receive a portion of the cable therein, and a pulley axle extending through a central hub of the pulley wheel.

With regard to claim 7,Buell et al disclose (please see cl. 2 above) a hollow housing member for covering the pulley bracket assembly.
With regard to claim 8,Buell et al disclose (please see cl.3 above) the housing member comprises first and second shells each having an L-shaped flange on a lower end thereof, the flanges cooperating to define a groove for receiving an accessory member (Fig. 6, 66).
With regard to claim 10,Buell et al disclose (please see cl.5 above) the housing member comprises first and second housing shells having said first and second pulley support arms integrally formed therein.

With regard to claim 11,Buell et al disclose (Fig. 2)  a cable routing kit comprising two of the cable routing apparatus of claim 1 (60, 60)  and an intermediate pulley bracket assembly (60)comprising:
an intermediate mounting plate for attachment to the ceiling,
at least one side bracket (20)  attached to and extending downwardly from the intermediate mounting plate, and
a pulley (22) comprising a pulley wheel having an arcuate groove extending therearound to receive a portion of the cable therein, and a pulley axle extending through a central hub of the pulley wheel.
With regard to claim 12,Buell et al disclose two stoppers  (Fig. 5) for attaching to the charging cable (40).
Allowable Subject Matter
Claim 4, 9, 13  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses
the pulley support plate having the  slot formed therein to slidably receive a portion of a connector and to permit pivotal attachment of the pulley- bracket assembly to the mounting plate (cl. 4, 9).
the steps of installing the cable routing kit (cl. 13)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        						5/27/22